TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00077-CV




J. Stephen Spencer and Kipling L. Spencer, Appellants

v.

Noel Douglas Vaughn, Catherine Gay Vaughn, and Scott Alan Yeats, Appellees





FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 2003-0161, HONORABLE DON B. MORGAN, JUDGE PRESIDING




O R D E R
PER CURIAM
                        Appellants J. Stephen Spencer and Kipling L. Spencer have filed a motion to extend
the briefing schedule, requesting additional time to file the reporter’s record and their appellants’
brief.  We overrule appellants’ motion and order appellants to file their brief by December 23, 2005.
                        Appellants filed their notice of appeal on February 17, 2005, stating that they were
appealing from a final judgment in a Suit Affecting the Parent/Child Relationship and an order
holding them in contempt.


  The judgment was signed on November 9, 2004, and filed on November
19; the contempt order was signed on January 18, 2005.  Appellants requested an extension of time
to file their notice of appeal, and this Court granted the motion and extended the deadline to February
7.  After numerous extensions of time, the clerk’s record was filed on September 15, 2005. 
                        In October, appellants received an extension of time to file their brief, moving the
deadline to November 16, 2005.  Appellants now state that they have finally made arrangements to
pay for the reporter’s record and that the court reporter informed them she would require two and
one-half months to complete the record.  Appellants request an additional thirty days beyond the date
the record is filed to complete their brief, thus asking this Court to extend the deadline for filing their
brief to February 28, 2006.  Appellees have objected to appellants’ motion, moving again to have
the cause dismissed for repeated failures to comply with deadlines.  On November 21, 2005, the
court reporter informed this Court that although the appellants had written two deposit checks for
the reporter’s record, those checks were returned unpaid when she attempted to deposit them.  She
stated that she will now require cash from appellants before she begins preparing the record.
                        Therefore, we overrule appellants’ motion to extend the briefing schedule and order
appellants to file their brief no later than December 23, 2005.  We will suspend this order if the court
reporter notifies us by December 1, 2005, that she has received payment in a form satisfactory to her
and has begun to prepare the reporter’s record.  Otherwise, appellants’ brief is due December 23,
2005.
                        It is ordered November 22, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear